COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              REPUBLIC SERVICES OF VIRGINIA, LLC AND
               INDEMNITY INS. CO. OF N. AMERICA
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0350-16-4                                         PER CURIAM
                                                                                  JUNE 21, 2016
              JOHN MORTON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephanie S. Ryan; Ryan Law PLLC, on brief), for appellants.

                               (Bryan G. Bosta; Becker, Kellogg & Berry, PC, on brief), for
                               appellee.


                     Republic Services of Virginia, LLC and Indemnity Ins. Co. of N. America (employer)

              appeal a decision of the Workers’ Compensation Commission finding the claim for benefits filed

              by John Morton (claimant) was not barred by willful misconduct. On appeal, employer contends

              the Commission erred in: (1) finding there was no safety rule; (2) finding claimant may have

              been negligent in the manner in which he acted, but not finding evidence of wrongful intention;

              (3) finding there was no enforcement of the safety rules; and (4) permitting trial by ambush at the

              hearing and failing to enforce its own discovery orders. We have reviewed the record and the

              Commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the Commission in its final opinion. See Morton v. Republic Servs., VWC File

              No. VA00001051467 (Feb. 10, 2016). We dispense with oral argument and summarily affirm




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-